Citation Nr: 1011157	
Decision Date: 03/24/10    Archive Date: 03/31/10

DOCKET NO.  04-34 075	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a chronic acquired 
psychiatric disorder. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Tiffany Sykes, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from August 1982 to June 
1984.

This appeal to the Board of Veterans' Appeals (Board) is from 
an April 2004 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO), which concluded the 
Veteran had not submitted new and material evidence and, 
therefore, denied her petition to reopen her claim for 
service connection for a chronic acquired psychiatric 
disorder.

But in a March 2007 decision, the Board disagreed and 
reopened the Veteran's claim.  However, the Board then 
proceeded to remand the claim to the RO via the Appeals 
Management Center (AMC) for further development before 
adjudicating the claim on its underlying merits.  That remand 
was to schedule the Veteran for another VA psychiatric 
examination - to ensure due process, because the Board 
suspected that notice of a prior VA examination had been sent 
to her former address in Boston rather than her new address 
in California.

On remand, after the Veteran again failed to report for VA 
examinations scheduled in May 2007 at the West Los Angeles VA 
Medical Center, additional attempts were made to schedule her 
again for this VA examination by trying to contact her at 
addresses in both California and Maryland since her mother 
had indicated she had moved there.  The AMC sent several 
letters to her concerning this in 2008 and 2009, even to 
different addresses after some were returned by the U. S. 
Postal Service as undeliverable, and after she did not 
respond to any of those letters to the different addresses 
tried, the AMC issued a supplemental statement of the case 
(SSOC) in January 2010 continuing to deny her claim.  Because 
it is apparent the AMC exhausted all possible means of 
contacting her, unfortunately to no avail, the Board is 
likewise proceeding with the adjudication of her claim based 
on the evidence already on file.  38 C.F.R. § 3.655 (2009).



As the Court held in Saylock v. Derwinski, 3 Vet. App. 294, 
395 (1992) (citing United States v. Chemical Foundation, 
Inc., 272 U.S. 1, 14-15 (1926)), "[p]rinciples of 
administrative regularity dictate a presumption that 
Government officials 'have properly fulfilled their official 
duties.'"  For VA purposes, "notice" means written notice 
sent to a claimant at his or her most recent address of 
record.  38 C.F.R. 3.1(q) (2008).  The presumption of 
administrative regularity does not diminish the claimant's 
responsibility to keep VA informed of changes of address.  
And if, as here, she does not, VA is not obligated to turn up 
heaven and earth to find her.  Hyson v. Brown, 5 Vet. App. 
262, 265 (1993).

FINDINGS OF FACT

1.  The Veteran was treated on one isolated occasion during 
service, in 1983, for situational depression, but there was 
no resultant diagnosis of a chronic acquired psychiatric 
disorder during her service - including when subsequently 
examined for separation from service (when she had no 
pertinent subjective complaints or symptoms and there were no 
relevant objective clinical findings).

2.  There also is no competent and credible indication of a 
psychosis within one year of the Veteran's discharge from 
service or even of any sort of acquired psychiatric disorder 
for many ensuing years.

3.  As well, primarily as result of the AMC's inability to 
locate the Veteran and have her examined as directed in the 
Board's March 2007 remand, there also is no competent and 
credible evidence otherwise linking any current acquired 
psychiatric disorder to her military service.

CONCLUSION OF LAW

The Veteran's acquired psychiatric disorder was not incurred 
in or aggravated by her military service and may not be 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the interest of clarity, the Board will initially discuss 
whether the claim has been properly developed for appellate 
review.  The Board will then address the claim on the merits, 
providing relevant VA case law, regulations and statutory 
provisions, the relevant factual background, and an analysis 
of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  



Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court could 
conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.



The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).  

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008), but 
specifically concerning claims for increased ratings, which 
is not the situation here since the Veteran is trying to 
establish her entitlement to service connection.  The 
Veterans Court's other holdings in Vazquez-Flores appear to 
be intact, that is, regarding the above discussion of 
prejudicial deficiencies in timing or content of VCAA notice.



And letters satisfying these notice requirements of 
38 C.F.R. § 3.159(b)(1) were sent to the Veteran in September 
2003 and May 2007.  The letters informed her of the evidence 
required to substantiate her claim and of her and VA's 
respective responsibilities in obtaining supporting evidence.  
Note also that the May 2007 letter complied with Dingess by 
discussing the downstream disability rating and effective 
date elements of the claim.  And of equal or even greater 
significance, after providing that additional Dingess notice 
and subsequently trying to further develop her claim 
following and as a result of the Board's March 2007 remand, 
the AMC readjudicated her claim in the January 2010 SSOC, 
including considering any additional evidence that had been 
submitted or otherwise obtained since providing that 
additional Dingess notice in May 2007.  See again Mayfield IV 
and Prickett, supra.  So any arguable timing defect in the 
provision of that additional notice has been rectified.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see also 
Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO and AMC 
obtained her service treatment records (STRs) and an intake 
form for a homeless shelter affiliated with VA.  In addition, 
the RO and AMC arranged for two VA compensation examinations 
in March 2005 and May 2007 for medical nexus opinions 
concerning the cause of her acquired psychiatric disorder- 
including, in particular, in terms of whether it is 
attributable to her military service.  McLendon v. Nicholson, 
20 Vet. App. 79 (2006), 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  And it is worth reiterating that the Board 
tried to schedule her for another VA examination by remanding 
her claim in March 2007.  And after she failed to report of 
those May 2007 VA examinations, on remand, the AMC made the 
several additional attempts already mentioned to try and 
locate her to again reschedule this examination, but 
unfortunately to no avail.  The duty to assist her with her 
claim, however, is not a one-way street.  See Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991).  Rather, she has 
responsibilities, too, including, as already explained, 
keeping VA abreast of any changes in her address, 
which she clearly has not.

The Board therefore is satisfied there was substantial 
compliance with its March 2007 remand directives, that VA has 
provided all assistance required by the VCAA to the extent 
possible, and consequently, that appellate review may proceed 
without prejudicing the Veteran.  See Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268, 
271 (1998).

II.  Entitlement to Service Connection for an Acquired 
Psychiatric Disorder

Service connection may be granted if it is shown the Veteran 
suffers from a disability resulting from an injury sustained 
or a disease contracted in the line of duty, or for 
aggravation during service of a pre-existing condition beyond 
its natural progression.  38 U.S.C.A. §§ 1131, 1153; 38 
C.F.R. §§ 3.303, 3.306.  

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
some cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  

A disorder may be service connected if the evidence of record 
reveals the Veteran has a disorder that was chronic in 
service or, if not chronic or this is legitimately 
questionable, that was seen in service with continuity of 
symptomatology demonstrated subsequent to service.  38 C.F.R. 
§ 3.303(b).  Evidence relating the current disorder to 
service must be medical unless it relates to a disorder that 
may be competently demonstrated by lay observation.  Savage 
v. Gober, 10 Vet. App. 488, 494-97 (1997).  For the showing 
of chronic disease in service, there is a required 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).



Psychoses will be presumed to have been incurred in service 
if manifested to a compensable degree of at least 10-percent 
disabling within one year after service.  This presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  According to 38 C.F.R. § 3.384, a "psychosis" consist 
of the following specific disorders for purposes of this 
presumption:  brief psychotic disorder, delusional disorder, 
psychotic disorder due to general medical condition, 
psychotic disorder, not otherwise specified, schizoaffective 
disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder, and substance-induced psychotic disorder.  
See also 71 Fed. Reg. 42,758-60 (July 28, 2006).

Other disorders diagnosed after discharge may still be 
service connected if all the evidence, including relevant 
service records, establishes the disorder was incurred in 
service.  38 C.F.R. § 3.303(d).

So service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

A layperson is generally incapable of opining on matters 
requiring medical knowledge.  Routen v. Brown, 10 Vet. 
App. 183, 186 (1997), aff'd sub nom. Routen v. West, 142 F.3d 
1434 (Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  
However, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms 
at the time supports a later diagnosis by a medical 
professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 
Sept. 14, 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 
(Fed. Cir. 2007).



In essence, lay testimony is competent when it regards the 
readily observable features or symptoms of injury or illness 
and "may provide sufficient support for a claim of service 
connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  
See also 38 C.F.R. § 3.159(a)(2).  A determination as to 
whether medical evidence is needed to demonstrate that a 
Veteran presently has the same condition he or she had in 
service or during a presumption period, or whether lay 
evidence will suffice, depends on the nature of the Veteran's 
present condition (e.g., whether the Veteran's present 
condition is of a type that requires medical expertise to 
identify it as the same condition as that in service or 
during a presumption period, or whether it can be so 
identified by lay observation).  Savage, 10 Vet. App. 488, 
494-97 (1997).  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise 
(about evenly balanced for and against the claim), with the 
Veteran prevailing in either event.  Conversely, the claim 
will be denied if the preponderance of the evidence is 
against the Veteran's claim.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  However, issues 
concerning reasonable doubt are resolved in the Veteran's 
favor.  38 CFR § 3.102.  

Here, for purposes of a complete analysis of the Veteran's 
claim, the Board does not dispute that she meets the first 
and perhaps most fundamental requirement for any service-
connection claim, which is proof of the existence of a 
current acquired psychiatric disorder.  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).  In the absence of proof of 
a current disability, there can be no valid claim.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (indicating 
service connection presupposes a current diagnosis of the 
condition claimed).  According to an October 2003 VA intake 
form for homeless Veterans, it was determined that she 
suffers from depression and anxiety but fails to qualify for 
VA treatment at a VA medical center because she was two 
months short of the required amount.  These findings are 
sufficient to establish a current acquired psychiatric 
disorder.  See Boyer, 210 F. 3d. at 1353.

Consequently, the determinative issue is whether the 
Veteran's current acquired psychiatric disorder is somehow 
attributable to her military service.  See Watson v. Brown, 
4 Vet. App. 309, 314 (1993) ("A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease incurred in service.").  
See, too, Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 
2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); and Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).  Unfortunately, 
there is simply no probative (meaning both competent and 
credible) evidence of record establishing this required 
correlation.

Regarding in-service incurrence of a relevant disease or 
injury, the Veteran's service treatment records (STRs) show 
that in August 1983 she complained of depression over her 
then current job situation.  She stated it was "useless and 
not rewarding."  The treating psychologist's notes show that 
she was oriented times three (meaning correctly in all 
spheres - to time, person and place), and that her mood was 
slightly to moderately depressed, but with appropriate affect 
and intact thought processes.  There were also no suicidal or 
homicidal ideations.  Moreover, there were no further 
complaints or follow up evaluation or treatment concerning 
that one isolated complaint of situational depression while 
in service.  Therefore, the August 1983 diagnosis was acute 
and transitory and is shown to have resolved in service as 
evidenced by the fact that no subsequent STRs refer to 
complaints or a diagnosis of depression.  Furthermore, at the 
time of her military separation examination several months 
later, she did not report any pertinent symptoms and her 
psychiatric examination was unremarkable (within normal 
limits).  Although she identified a private physician and 
records were requested from him, no records were obtained.  
So there is no objective indication of an acquired 
psychiatric disorder while she was in service and only one 
insolated instance in August 1983.  



The Veteran also has failed to provide any objective 
indication of an acquired psychiatric disorder for many years 
after service, until 2003, so two decades after the fact.  
The lapse of so many years after her separation from service 
and the first documented complaint of the claimed disorder is 
probative evidence to be considered in determining whether 
her current disability may be traced back to her military 
service.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  Also, because there is no indication of a psychosis 
within one year of her discharge, the Board may not presume 
this disorder was incurred in service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Of equal or even greater significance, there is simply no 
medical evidence of record etiologically linking the 
Veteran's current acquired psychiatric disorder to her 
military service.  Unfortunately, for the reasons already 
discussed, despite several attempts to perform a VA 
compensation examination for mental disorders on the Veteran, 
she failed to appear or could not be located.  And as an 
unfortunate consequence, there simply is no competent medical 
evidence of a nexus or relationship between the time she 
spent in the service and her current psychiatric disorder.  
Jones v. Brown, 7 Vet. App. 134, 137 (1994).  See also Heuer 
v. Brown, 7 Vet. App. 379, 384 (1995) (citing Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993)).

The Veteran originally filed to reopen her claim in 
August 2003 in Boston, Massachusetts, and was notified of the 
RO's denial at that address.  In May 2004, her representative 
filed an NOD, showing the same Boston address for her.  
A VA Form 9, received in September 2004, was submitted on her 
behalf by her representative, again showing the same Boston 
address and indicating it was a homeless shelter.  
Subsequently, upon receipt of a VA outpatient treatment 
record, she was scheduled for a VA compensation examination 
and was apparently notified of that examination at her 
address of record.  She failed to report for that 
examination.  The RO prepared a supplemental SOC (SSOC) 
continuing to deny her claim based on her failure to report 
for her VA examination (citing 38 C.F.R. § 3.655) and mailed 
the SSOC to her address of record.  The SSOC was returned to 
the RO marked, "[return to sender] unable to forward."  The 
RO obtained another address for the Veteran - in California - 
and reissued the SSOC, mailing it to the California address; 
that SSOC was not returned.

But to ensure proper due process, the Board remanded this 
case in March 2007 to make additional attempts to locate the 
Veteran and schedule this needed VA examination - including 
by eventually contacting her, not only in California, 
but also in Maryland.  The AMC sent her several letters in 
this regard, at various times during 2008 and 2009, but all 
to no avail.  And, as explained, VA's duty to assist her with 
her claim is not a one-way street.  See Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).

Even as a layman, the Veteran is competent to proclaim having 
experienced depression or anxiety while in service and during 
the many years since.  See Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability, including during 
service and since, even where not corroborated by 
contemporaneous medical evidence).  But her lay testimony, 
while competent, is not also credible because of the complete 
absence of evidence showing the existence of a chronic 
(meaning permanent, not acute and transitory) acquired 
psychiatric disorder during service or for many years after 
her discharge.  See Layno v. Brown, 6 Vet. App. 465, 469 
(1994) (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).  Competency must be distinguished from 
weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).  The Federal Circuit Court has 
recognized the Board's "authority to discount the weight and 
probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence."  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).



Therefore, service connection may not be established based on 
chronicity in service or continuity of symptomatology 
demonstrated thereafter.  38 C.F.R. § 3.303(b); Savage v. 
Gober, 10 Vet. App. 488, 494-97 (1997).  It is worth 
reiterating in this regard that evidence that relates the 
current disorder to service must be medical unless it 
concerns a disorder that may be competently demonstrated by 
lay observation.  Savage, 10 Vet. App. at 495-97.  Here, the 
Veteran's contentions notwithstanding, there is no medical 
evidence of record establishing a correlation whatsoever 
between her current psychiatric disorder and her military 
service.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for service 
connection for an acquired psychiatric disorder.  So there is 
no reasonable doubt to resolve in her favor, and her claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

The claim for service connection for an acquired psychiatric 
disorder is denied.  



____________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


